Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 12/15/2021. Claims 17-19, 21-26, 28-33 and 35-39 are pending in the case. Claims 17, 24 and 31 are amended. Claims 17, 24 and 31 are independent claims. Claims 17-19, 21-26, 28-33 and 35-39 are rejected. 

Summary of claims

3.	Claims 17-19, 21-26, 28-33 and 35-39 are pending, 
	Claims 17, 24, 31 are amended,
	Claims 20, 27 and 34 are previously canceled,
	Claims 17, 24 and 31 are independent claims,
Claims 17-19, 2-26, 28-33 and 35-39 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 9-12, filed 12/15/2021, have been fully considered but found not persuasive in view of new rejection ground(s).
	Applicant argued the cited reference including Yan, Geng, Ikeda and Loginov did not teach the amended features and other features cited in claim 17, read as, “extracting, by the electronic device, the verification code from the SMS message;  but does not expressly disclose the electronic device extracting the verification code, Geng is cited to expressly disclose automatically extracting verification code in the short message and displaying the extracted verification code on the interface (Geng: Abstract, [0033], [0056], [0083]).  Yan and Geng are in analogous art because they are in the same field of endeavor, displaying and managing verification code in user interface in short message application. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to  Loginov discloses updating data in temporary storage other than a general clipboard that is automatically used by each application, for example, there could be a dedicated clipboard associated with the online content management system (Loginov: [0031]).  Yan and Ikeda and Loginov are in analogous art because they are in the same field of endeavor, allowing user to manage data in electronic device using copy-paste operation. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yan using the teachings of Loginov to expressly include storing data in a dedicated specific temporary storage other than a general clipboard in the device.  It would provide Yan’s method with the enhanced capability of dedicating a specific storage space to store 
	
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 17-19, 21-26, 28-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shi Yan (US Publication 20170024226 A1, hereinafter Yan), and in view of Dawei Geng et al (US Publication 20070199941 A1, hereinafter Geng), and Tetsuo Ikeda et al (US Publication 20150012862 A1, hereinafter Ikeda), and Evgeny Loginov (US Publication 20150012861 A1, hereinafter Loginov).
As for independent claim 17, Yan discloses: A method, implemented by an electronic device (Abstract, provides an information processing method and an electronic device), comprising: displaying, a to-be-verified first application in a first window ([0100], when the user logs in Microblog, the user needs to be verified via a verification code, the user needs to obtain the verification code to enter Microblog, here Microblog is a to-be-verified application) and a second application in a second window (Fig. 4a and [0101], displaying Short Message Service in a window and Microblog in another window); receiving, a verification short message service (SMS) message, wherein the verification SMS message comprises a verification code (Fig. 4a and [0101], ; extracting, by the electronic device, the verification code from the SMS message (Fig. 4a and [0101], the user uses Microblog and requests for a verification code to log in Microblog, Short Message Service of the electronic device receives the verification code, the verification code is displayed in a Short Message Service window; see more discussion in Geng); storing the verification code into a target storage space of the electronic device, wherein the target storage space is different from a storage space in which a clipboard of the electronic device is located ([0136], disclosure may be stored on a storage medium such as an optical disk, a hard disk, a USB device etc.; see more discussion below in Loginov); displaying, the verification code in a third window (Fig. 4a and [0101], Short Message Service of the electronic device receives the verification code, the verification code is displayed in a Short Message Service window); thereafter detecting the single operation performed on the third window, wherein the single operation instructs the electronic device to input the verification code into the preset location of the first window display of the to-be-verified first application (Figs. 4a-4f, [0102]-[0108], copy and paste the verification code from Short Message Service to Microblog; See more discussion below in Ikeda); and inputting, the verification code into the preset location in response to the single operation (Figs. 4a-4f, [0102]-[0108], copy and paste the verification code from Short Message Service to Microblog; [0109], verification is transmitted in the input box of Microblog; See more discussion below on Ikeda); whereby the to-be-verified first application performs, by using the verification code, identity authentication without accessing the SMS message ([0109], Microblog makes a response to the login instruction to transmit the verification code to the Microblog server for verification and login (i.e., authentication); [0110], interactive operations are supported to be implemented by the user on various windows, and a switch operation may be implemented by the user between Microblog and SMS in the task manager so that user does not need to click a thumbnail of SMS to activate (access) the application program of SMS to obtain verification code). 
Yan discloses the user uses Microblog and requests for a verification code to log in Microblog, Short Message Service of the electronic device receives the verification code, and displays the verification code in a Short Message Service window (Fig. 4a and [0101]) but does not expressly disclose the electronic device extracting the verification code, Geng expressly discloses: extracting, by the electronic device, the verification code from the SMS message (Abstract, automatically extract a verification code in a short message; [0033], [0056], [0083], the verification code in the short message can be extracted automatically and displayed on the interface);
Yan and Geng are in analogous art because they are in the same field of endeavor, displaying and managing verification code in user interface in short message application. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yan using the teachings of Geng to expressly include the electronic device automatically extracts the verification code in short message. The motivation is to allow user to make further operation on the verification code without need to memorize the verification and without need to switch between a short message application and a current application frequently so that user experience is improved.
establishing a correspondence between a single operation and inputting the verification code into a preset location (Fig. 5, when a drag operation starts from the character string “090-xxxx-xxxx” in the first display area 20, to the input box 31 in the second display area 30, and is entered into the droppable area, a preview image 41a is generated indicating a determined paste content and displays it in the input box 31.  Please note here an association between the drag operation (a single operation) and inputting “090-xxxx-xxxx” into the droppable area 31 (a preset location) is established, accordingly, “090-xxxx-xxxx” is displayed in the preset location 31, and user can intuitively understand that “090-xxxx-xxxx” is associated with “Telephone” box 31, the “attribute agree” is a determination of corresponding relationship; Fig. 10A, the association between a drag operation and a predetermined input box 35a is established);
Furthermore, Yan discloses copy and paste the verification code from Short Message Service to Microblog and no need to click on a thumbnail of SMS to activate the application program of SMS ([0110]), however, in Yan, the operation of transmitting the verification code is implemented by more than one input including a long press, a click, a drag-drop), although Yan discloses using drag operation, long press and then drag, swing or the like ([0073]), Yan does not disclose transmitting the verification code by performing a single operation, Ikeda discloses: thereafter detecting, the single operation performed on the third window, wherein the single operation instructs the electronic device to input the verification code into the preset location of the first window display of the to-be verified first application (Fig 1 and [0053]-[0056], ; and inputting the verification code into the preset location in response to the single operation (Fig. 1 and [0053]-[0056], performing a drag-drop operation to input a telephone number from Mail message to input box 31 of Address Book; it is not necessary to perform an operation of specifying a copy range, and an appropriate paste process is executed simply by performing a drag-drop operation from a screen on which a copy-intended character string or image is displayed, to a paste screen).
Yan and Ikeda are in analogous art because they are in the same field of endeavor, interacting with different applications in response to user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yan using the teachings of Ikeda to expressly include transmitting data from one application to another application with a single operation, and displaying the expecting content in the predetermined intended location. The motivation is to allow user to transmitting data from one application to another application more efficiently, and allow user to intuitively understand a specific content is associated with a specific input area .
In addition, Yan-Ikeda discloses storing data including received verification code in storage unit/space of the electronic device (Yan, [0136]; Ikeda: [0147], the information processing apparatus according to the embodiment includes a CPU, a ROM, a RAM, an  Loginov discloses: storing the verification code into a target storage space of the electronic device, wherein the target storage space is different from a storage space in which a clipboard of the electronic device is located ([0031], updating data in temporary storage other than a general clipboard that is automatically used by each application, for example, there could be a dedicated clipboard associated with the online content management system).
Yan and Ikeda and Loginov are in analogous art because they are in the same field of endeavor, allowing user to manage data in electronic device using copy-paste operation. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yan using the teachings of Loginov to expressly include storing data in a dedicated specific temporary storage other than a general clipboard in the device.  It would provide Yan’s method with the enhanced capability of dedicating a specific storage space to store verification data.
As for dependent claim 18, Yan-Ikeda further discloses: the inputting, the verification code into the preset location in response to the single operation comprises: obtaining, an end location of the single operation on a display interface (Ikeda: Fig. 1 and [0053], obtaining an input box 31 as paste-intended location); and 551061-v2/4747-136002Atty. Docket No. 4747-13600 (85355004US03) inputting, the verification code into the preset location when the end location is on the first window (Ikeda: Fig. 1 and [0053], obtaining an input box 31 as paste-intended location when the location is in display area 30).  

As for dependent claim 19, Yan-Ikeda further discloses: after the obtaining, the end location of the single operation on the display interface, the method further comprises: presenting, a first prompt on the display interface, when the end location is not on the first window, and wherein the first prompt instructs a user to perform a correct single operation on the verification code (Yan: Fig. 4e, displaying task list in Microblog window; Ikeda: Fig. 5 and [0071], when user input is entering into the droppable area, the feedback unit generates a preview image indicating a determined paste content). 

As for dependent claim 21, Loginov discloses: wherein the single operation is uniquely associated with a verification code input operation, and wherein the inputting, the verification code into the preset location in response to the single operation comprises: inputting, the verification code stored in a target storage space into the preset location, in response to the single operation ([0031], updating data in temporary storage other than a general clipboard that is automatically used by each application, for example, there could be a dedicated clipboard associated with the online content management system).  
 
As for dependent claim 22, Yan-Ikeda further discloses: before the detecting, the single operation performed on the third window, the method further comprises: prompting, on a display interface, a user to perform the single operation (Yan: Fig. .  

As for dependent claim 23, Yan-Ikeda further discloses: the single operation comprises a drag operation, a single tap operation, or a double tap operation (Yan: [0073], drag operation, long press and then drag, swing or the like; Ikeda: Fig 1 and [0053]-[0056], performing a drag-drop operation to input a telephone number from Mail message to input box 31 of Address Book; it is not necessary to perform an operation of specifying a copy range, and an appropriate paste process is executed simply by performing a drag-drop operation from a screen on which a copy-intended character string or image is displayed, to a paste screen).

As per Claims 24-26, they recites features that are substantially same as those features claimed by Claims 17-19, thus the rationales for rejecting Claims 17-19 are incorporated herein.

Claims 20, 27 and 34 are cancelled

As per Claims 28-30, they recites features that are substantially same as those features claimed by Claims 21-23, thus the rationales for rejecting Claims 22-23 are incorporated herein.



As per Claim 35, they recites features that are substantially same as those features claimed by Claim 21, thus the rationales for rejecting Claim 21 are incorporated herein.

As per Claim 36, they recites features that are substantially same as those features claimed by Claim 22, thus the rationales for rejecting Claim 22 are incorporated herein.

6.	Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Geng and Ikeda and Loginov as applied on claims 17, 24 and 31, and further in view of Sanjiv Sirpal et al (US Publication 20120081317 A1, hereinafter Sirpal).
As for dependent claim 37, Yan and Ikeda disclose dragging and swinging verification code data (Yan: [0073], drag operation, long press and then drag, swing or the like; Ikeda: Fig 1 and [0053]-[0056], performing a drag-drop operation to input a telephone number from Mail message to input box 31 of Address Book), but do not expressly disclose a slide operation, Sirpal expressly discloses: the single operation comprises a slide operation ([0168], suitable gestures may include a flip and slide gesture).

Yan and Ikeda and Loginov and Sirpal are in analogous art because they are in the same field of endeavor, transmitting data from one application to another application in response to user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention 

As per Claims 38-39, they recites features that are substantially same as those features claimed by Claim 37, thus the rationales for rejecting Claim 37 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171